DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, and 4-13, are pending and being examined.

Response to Amendment
The previous rejections of Claims 14 and 15 under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process results in an improper definition of a process under 35 U.S.C. § 100(b), are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claims 4, 6, 8, 9, 11, 12, 14 and 15, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claims 1, 3-7, and 9-15, under 35 U.S.C. 103 as being unpatentable over US 2012/0156501 A1 to Campbell (hereinafter Campbell) , are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claims 2 and 8, under 35 U.S.C. 103 as being unpatentable over US 2012/0156501 A1 to Campbell (hereinafter Campbell), as applied to claim 1 above, and further in view of US 2013/0115442 A1 to Sang et al. (hereinafter Sang) , are withdrawn in light of the Applicant’s amendments and cancellation.
evidenced by Huntsman, “Technical Bulletin, Jeffamine D-230 Polyetheramine, pp. 1-2, 2007. (hereinafter Huntsman), are withdrawn in light of the Applicant’s amendments and cancellation.
The previous rejections of Claims 2 and 8, under 35 U.S.C. 103 as being unpatentable over Chen in view of Campbell, as evidenced by Huntsman, as applied to claim 1 above, and further in view of US 2013/0115442 A1 to Sang et al. (hereinafter Sang), are withdrawn in light of the Applicant’s amendments and cancellation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

13 recites the limitation "the bracket" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-7, and 9-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0156501 A1 to Campbell (hereinafter Campbell) and in further view of US 5,629,380 A to Baldwin et al. (hereinafter Baldwin).

Regarding claims 1, and 4-7, Campbell teaches a two part epoxy-based structural adhesive, (See abstract and para 5). Campbell further teaches the first part comprises a two different epoxy resins of bisphenol A epoxy resin, EPON 828, and hydrogenated bisphenol A epoxy resin, EPONEX 1510, a core shell polymer toughening agent, Paraloid, a reactive liquid modifier, and a silica filler (See Tables 1 and 5, para 105 and 114), and the second part comprises calcium nitrate, (methylaminomethyl)phenol, Ancamine K54, trioxatridecane diamine, TTD, and a polyamidoamine, (Tables 1 and 4, para 105 and 113). Campbell further teaches that epoxy resins can comprise mixture of a first epoxy resin having two to four glycidyl groups and a second epoxy resin having one to four glycidyl groups (para 13), which demonstrates that epoxy resins having three to four glycidyl groups would be suitable for use as one of the epoxies in the first part of the adhesive. The above first part meets the claimed 
Campbell does not explicitly teach the metal triflate catalyst.
However, Baldwin teaches a two part adhesive composition comprising first part comprising an amine curing agent, an inorganic metal catalyst, and an epoxy homopolymerization catalyst, and a second part comprising an epoxy resin (col 2, ln 3-15), used in the field of structural adhesives (col 1, ln 10-23) which is same field of use of two part epoxy structural adhesives as cited above in Campbell. Baldwin further teaches the inorganic metal catalyst is specifically calcium triflate used as the inorganic metal catalyst (See Table 2, Examples, col 12, ln 13-65) used in an amount of 3 parts per 98 parts of part A, (col 10, ln 63), which correlates to about 3 wt% of part (A) and meets the amount cited in claim 9. Baldwin also teaches the combination of the calcium triflate catalyst with tris(dimethylaminomethyl)phenol, K-54 gives a strong robust bond with the most induction reactive adhesives giving an ability to cohesive fail from oily metal substrates. (col 1, ln 35-54 and col  12, ln 6-12).


Regarding claim 9, as cited above and incorporated herein, the combination of Campbell and Baldwin teaches claim 1.
Campbell teaches in the first part having 80 g (55 wt%) of a first epoxy, 20 g (13.8 wt%) of second epoxy, 20 g (13.8 wt%) of the core shell, 12.1 g of the reactive liquid, 1 g of the silane coupling agent, and 12 g (8.3 wt%) of silica. (Table 5, para 114), which meets the claimed ranges of the claimed part (B). Campbell also teaches the second part comprises 4.9 g (2 wt%) of calcium nitrate, 28.5 g (12 wt%) of (methylaminomethyl)phenol, Ancamine K54, 86.3 g (36.6 wt%) of trioxatridecane diamine, TTD, 65.4 g of  polyamidoamine, 32 g of silica, and 16 g of aluminum trihydrate, (Table 4), which meets the claimed amount of Part (A).

Regarding claims 10-13, as cited above and incorporated herein, the combination of Campbell and Baldwin teaches claim 1. Campbell further teaches the above two parts are mixed together before use (para 92), applied between two parts such as substrates of metals, .

Claims 2 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0156501 A1 to Campbell (hereinafter Campbell), and in further view of US 5,629,380 A to Baldwin et al. (hereinafter Baldwin), as applied to claim 1 above, and further in view of US 2013/0115442 A1 to Sang et al. (hereinafter Sang).

Regarding claims 2 and 8, as cited above and incorporated herein, the combination of Campbell and Baldwin teaches claim 1.
Campbell does not explicitly teach the aromatic multifunctional epoxy resin cited in claims 2 and 8.
However, Sang teaches a structure adhesive composition comprising two parts of a resinous part (A) and a catalyst part (B), (See abstract), which is the same field of use of two part epoxy structural adhesives as cited above in Campbell. Sang further teaches the resinous part (A) comprises a diglycidyl ether of bisphenol A, triglycidyl ether of aminophenol, and tetraglycidyl ether of methylenedianiline (See Table 1A, para 62), which meet the claimed aromatic amine-based epoxy resins cited in claims 2 and 8. Sang further teaches that the addition of the mixture of difunctional, trifunctional and tetrafunctional epoxy resins control crosslinking density and optimize Tg and toughness (para 10).
.

Claims 1, 4-7, and 10-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105062395 A to Chen et al. (Hereinafter Chen), in further evidence of US 2012/0156501 A1 to Campbell (hereinafter Campbell), and in further view of US 5,629,380 A to Baldwin et al. (hereinafter Baldwin), and as evidenced by Huntsman, “Technical Bulletin, Jeffamine D-230 Polyetheramine, pp. 1-2, 2007. (hereinafter Huntsman).

Regarding claims 1, 4-7, and 10-13, Chen teaches a two component epoxy glue (See abstract), comprising an epoxy component (A) having a diglycidyl bisphenol A resin, (DER331), a core-shell rubber toughening agent, (FORTEGRA 202), a diluent, and silica (See Table 1, para 49, and page 2 of translation), wherein the diluent is triglycidyl glycerol, (page 2, ln 66). Chen further teaches the curing component B comprises polyetheramine, D230, which has an AHEW of 60 g/eq, as evidenced by page 1 of Huntsman, and (methylaminomethyl)phenol, DMP-30, (See Table 1, and page 2,ln 49-68). The above epoxy component meets the claimed part (A), where DER331 meets the claimed second epoxy resin cited in claims 1 and 3, the above 
Chen further teaches the above components are combined and mixed to form the glue, the glue mixture is then applied to the surface of an aluminum plate and a honeycomb core, which are clamped together, and the glue is reacted and cured to bond them together. (page 5,ln 165-197), which meets the method of bonding a metal article to a substrate cited in claim 10. The above is used in the field of trains, subways and intercity rails (page 1, ln 10-35), which meets claims 11-13.
Chen does not explicitly teach the metal nitrate catalyst.
However, Campbell teaches a two part epoxy-based structural adhesive, (See abstract and para 5), which is in the same field of structural epoxy adhesive cited above in Chen. Campbell further teaches the first part comprises a bisphenol A epoxy resin, EPON 828, a core shell polymer toughening agent, Paraloid, a reactive liquid modifier, and a silica filler (See Tables 1 and 5, para 105 and 114), and the second part comprises calcium nitrate, (methylaminomethyl)phenol, Ancamine K54, trioxatridecane diamine, TTD, and a polyamidoamine, (Tables 1 and 4, para 105 and 113). Campbell further teaches that epoxy resins can comprise mixture of a first epoxy resin having two to four glycidyl groups and a second epoxy resin having one to four glycidyl groups (para 13), which is similar and compatible 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the calcium nitrate of Campbell in the curing component of Chen because Campbell teaches the same field of structural epoxy adhesive using similar and compatible components cited above in Chen, and Campbell further teaches the calcium nitrate is a cure accelerator for the adhesive (Table 2, para 105).
Chen does not explicitly teach the metal triflate catalyst.
However, Baldwin teaches a two part adhesive composition comprising first part comprising an amine curing agent, an inorganic metal catalyst, and an epoxy homopolymerization catalyst, and a second part comprising an epoxy resin (col 2, ln 3-15), used in the field of structural adhesives (col 1, ln 10-23) which is same field of use of two part epoxy structural adhesives as cited above in Chen. Baldwin further teaches the inorganic metal catalyst is specifically calcium triflate used as the inorganic metal catalyst (See Table 2, Examples, col 12, ln 13-65) used in an amount of 3 parts per 98 parts of part A, (col 10, ln 63), which correlates to about 3 wt% of part (A) and meets the amount cited in claim 9. Baldwin also teaches the combination of the calcium triflate catalyst with tris(dimethylaminomethyl)phenol, K-54 gives a strong robust bond with the most induction reactive adhesives giving an ability to cohesive fail from oily metal substrates. (col 1, ln 35-54 and col  12, ln 6-12).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include the amount of calcium triflate catalyst of .

Claims 2 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Campbell and Baldwin, as evidenced by Huntsman, as applied to claim 1 above, and further in view of US 2013/0115442 A1 to Sang et al. (hereinafter Sang).

Regarding claims 2 and 8, as cited above and incorporated herein, the combination of Chen, Campbell and Baldwin, teaches claim 1.
Chen does not explicitly teach the aromatic multifunctional epoxy resin cited in claims 2 and 8.
However, Sang teaches a structure adhesive composition comprising two parts of a resinous part (A) and a catalyst part (B), (See abstract), which is the same field of use of two part epoxy structural adhesives as cited above in Chen. Sang further teaches the resinous part (A) comprises a diglycidyl ether of bisphenol A, triglycidyl ether of aminophenol, and tetraglycidyl ether of methylenedianiline (See Table 1A, para 62), which meet the claimed aromatic amine-based epoxy resins cited in claims 2 and 8. Sang further teaches that the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to further include triglycidyl ether of aminophenol and tetraglycidyl ether of methylenedianiline epoxy resins of Sang in the epoxy part (A) of Chen because Sang teaches the same field of use of two part epoxy structural adhesives using similar and compatible components as cited above in Chen, and Sang further teaches that the addition of the mixture of difunctional, trifunctional and tetrafunctional epoxy resins control crosslinking density and optimize Tg and toughness (para 10).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-13, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In this case, the Applicant argues that the prior art does not teach the metal triflate catalyst, which is moot based on the teachings of Baldwin cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        
/RACHEL KAHN/Primary Examiner, Art Unit 1766